DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims 
This action is in reply to the response received on 20 September 2021.
Claims 1, 4, 12-13 and 15-20 have been amended. 
Claims 1-20 are pending and have been examined. 

Information Disclosure Statement
	The Information Disclosure Statements filed on 20 September 2021, 05 October 2021 and 11 February 2022, and 04 March 2022 have been considered. An initialed copy of the Form 1449 is enclosed herewith. 

Claim Objections
Claims 1, 12 and 17 are objected to because of the following informalities:  the claims recite one or more complimentary items.  The informality appears to be a grammatical error and appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-11 are directed to a system, claims 12-16 are directed to a method, and clams 17-20 are directed to a product of manufacture.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of recommending complementary items.  Specifically, representative claim 12 recites the abstract idea of: 
	receiving an anchor item; 
	determining whether the anchor item is a cold start item based on co-purchase data associated with the anchor item data in a data store, the data store storing, for each item of a plurality of items, co-purchase data including a history of complimentary items that other customers purchased when purchasing the corresponding item;
	based on whether the anchor item is the cold start item, determining one or more similar items of the plurality of items that are similar to the anchor item, based on co-view data of the anchor item and comparing content data of the anchor item and the one or more similar items and content data of the anchor item; 
	determining one or more complimentary items of the plurality of items that complement the one or more similar items, based on co-purchase data of the one or more similar items, the one or more complimentary items are different from the one or more similar items; and 
	generating recommended complementary item data for the anchor item, wherein the recommended complementary item data is generated based on the determined one or more complimentary items. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 12 recites the abstract idea of recommending complementary items, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claims recite activities such as receiving the anchor item, determining whether the anchor item is a cold start item based on co-purchase data, data stored for each item including history of complimentary items that other customers purchased when purchasing the corresponding item, and generating the recommended complementary item data that is based on the co-purchase data, thereby making this a sales activity or behavior. Thus, representative claim 12 recites an abstract idea.  
	Additionally, the Examiner notes that that the steps to determine one or more similar items to the anchor items of the plurality of items that are similar to the anchor item, based on co-view data of the anchor item and comparing content data of the anchor item and the one or more similar items and determine one or more complementary items of the plurality of items that complement the one or more similar items, based on co-purchase data of the one or more similar items, the one more complementary items are different from the one or more similar items, would fall into the enumerated grouping of mental processes.  As defined in the 2019 PEG, a mental process includes “concepts performed in the human mind (including an observation, evaluation, judgement, and opinion)”.  In this case, the step of determining that one or more items are similar to the anchor product based on information regarding the items and the step of determining that one or more items complement a similar item, would be considered a concept performed in the human mind, such as an observation and/or an evaluation.  Thus, representative claim 12 recites an abstract idea that also falls into the grouping of mental processes.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 12 does include or recite any additional elements. Therefore there are no additional elements to consider individually and in combination and would not integrate the exception into the practical application.  Considering there are no additional elements recited in the representative claim, they would not integrate the abstract idea into a practical application and would not impose any meaningful limits on practicing the abstract idea. As such, claim 12 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more 
As such, representative claim 12 is ineligible.
Independent claims 1 and 17 are similar in nature to representative claim 12 and Step 2A, Prong 1 analysis is the same as above for representative claim 12.  It is noted that in independent claim 1 includes the additional element of a memory having instructions stored thereon, a processor configured to read the memory, wherein the processor is coupled to a database, the processor, a server, a communication network and a processor of the server, and the processor and independent claim 17 includes the additional element of a non-transitory computer readable medium having program instructions stored thereon, the program instructions executable by one or more processors. The Applicant’s specification does not provide any discussion or description of a memory having instructions stored thereon, a processor configured to read the memory, wherein the processor is coupled to a database, the processor, a server, a communication network and a processor of the server, and the processor in claim 1 and a non-transitory computer readable medium having program instructions stored thereon, the program instructions executable by one or more processors in claim 17, as being anything other than generic elements. Thus, the claimed additional elements of claims 1 and 17 are merely generic elements and the implement of the elements merely amounts to no more than a tool used to apply the abstract idea using a generic computer.  As such, the additional elements of claim 1 and 17 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claim 1 and 17, considered individually and in 
As such, claim 1 and 17 are ineligible. 
Dependent claims 2-11, 15-16 and 18-20 do not aid in the eligibility of the independent claims 1, 12 and 17, respectively. The claims of 2-11, 15-16 and 18-20 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that dependent claim 2 includes the additional element of an e-commerce website, and claims 3, 13 and 18 include the additional element of an online shopping cart.  Applicant’s specification does not provide any discussion or description of an e-commerce website and an online shopping cart, as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claims 2, 3, 13 and 18 are directed towards an abstract idea. Additionally, the additional elements of claims 2, 3, 13 and 18, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 2-11, 15-16 and 18-20 are ineligible.


 Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Smith 
Claims 1-2, 4-7, 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, B. (PGP No. US 2012/0158552 A1) in view of Wu, J., et al. (Patent No. US 9,959,563 B1).  
Claim 1-
Smith discloses a system comprising: 
	a memory having instruction stored thereon, a processor configured to read the memory, wherein the processor is coupled to a database, the processor is configured to read the instructions to (Smith, see: paragraph [0048] disclosing “respective computer system that executes program code” and “computer storage system” and “data repositories 33, 37 and 50 shown in FIG. 1 may be implemented as databases”): 
receive, at a server and via a communications network, an anchor item (Smith, see: paragraph [0031] disclosing “The system 30 includes a web server 32 that generates and serves web pages to computing devices 35”; and see: paragraph [0045] disclosing “catalog service 36 to retrieve catalog data for item A (the featured item) [i.e., anchor item]”);
determine, via a processor of the server, whether the anchor item is based on co-purchase data associated with the anchor item stored in a data store, the data store storing , for each item of a plurality of items, co-purchase data including a history of complementary items that other customers purchased when purchasing the corresponding item (Smith, see: paragraph [0064] disclosing “item detail page is supplemented with section 91 that suggests purchasing the featured item in combination with an additional item” and “display 91 includes messaging 92 indicating that 34% of the customers who viewed this pair and bought at least one of the two items bought both together”; Also see: FIG. 7); Patent Application Docket No. 6181US01 (R3014-13100)
based on the anchor item, determine, via the processor, one or more similar items of the plurality of items that are  similar to the anchor item based on co-view data of the anchor item and comparing content data of the anchor item and the one or more similar items (Smith, see: paragraph [0031] disclosing “The system 30 includes a web server 32 that generates and serves web pages to computing devices 35”; and see: paragraph [0059] disclosing “a list 70 of five comparable items that are commonly viewed [i.e., co-view data of the anchor item and comparing content data] by those who view the featured heart rate monitor”; and see: paragraph [0062] disclosing “item detail page describing the featured item [i.e., content data of the anchor item]” and “user can user the left or right arrow controls…to scroll through some or all of the related items [i.e., one or more items similar to the anchor item]”; Also see: FIGS. 4, 5 and 6 “Canon PowerShot SD1000 [i.e., similar item]”); 
determine, via the processor, one or more complementary items that complement the one or more similar items, based on co-purchase data of the one or more similar items, the one or more complementary items are different from the one or more similar items (Smith, see: paragraph [0064] disclosing “the additional item in this example is an accessory that is frequently purchased in combination”; Also see: FIG. 7 “Canon PowerShot SD1000 [i.e., similar item]’ and “Buy with this item Canon PSC-1000 Grey Leather Case for Canon SD 1000 Digital Camera [i.e., one or more items that complementary items are different from the one or more similar items]” and “34% of the customers who viewed these two items and bought at least one of them bought both together [i.e., co-purchase data and at least one of the co-view data]”); and 
generate, via the processor, recommended complementary item data for the anchor item, wherein the recommended complementary item data is generated based on the determined one or more complementary items (Smith, see: paragraph [0064] disclosing “the additional item in this example is an accessory that is frequently purchased in combination”; Also see: FIG. 7 “Canon PowerShot SD1000 [i.e., similar item]’ and “Buy with this item Canon PSC-1000 Grey Leather Case for Canon SD 1000 Digital Camera [i.e., one or more items that complement the one or more similar items]” and “34% of the customers who viewed these two items and bought at least one of them bought both together [i.e., co-purchase data and at least one of the co-view data]”).
Although Smith discloses an anchor item and co-purchase data associated with the anchor item that also has history of complementary items that other customers purchased, Smith does not disclose that the anchor item is a cold start item. Smith does not disclose that based on a cold start item, one or more items that are similar. Smith does not disclose: 
a cold start item; 
based on whether the item is the cold start item, determine similar items; 
but Wu, however, does teach: 
a cold start item (Wu, see: Col. 19, ll. 60-65 teaching “embodiment of a cold start recommendation process” and “perform a cold start recommendation process and/or identify items to recommend for an item that has no access history or less that a threshold amount of access history”; Also see: FIG. 7) ; 
based on whether the item is the cold start item, determine similar items (Wu, see: Col. 19, ll. 61-65teaching “embodiment of a cold start recommendation process” and “perform a cold start recommendation process and/or identify items to recommend for an item that has no access history or less that a threshold amount of access history”; and see: Col. 20, ll. 20-23 teaching “recommendation engine . 
This step of Wu is applicable to the system of Smith, as they both share characteristics and capabilities, namely, they are directed to item recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith by including such features as a cold start item and based on whether the item is a cold start item, other items to be recommended, as taught by Wu.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Smith to improve product recommendations of products with behavior-based associations (Wu, see: Col. 1).  	

Claim 2-
Smith in view of Wu teach the system of claim 1, as described above. 
Smith further discloses: 
wherein the anchor item is offered for sale on an e-commerce website (Smith, see: paragraph [0034] disclosing “users access the web site”; and see: paragraph [0045] disclosing “catalog service 36 to retrieve catalog data for item A (the featured item) [i.e., anchor item]”).  


Claim 4-
Smith in view of Wu teach the system of claim 1, as described above.
	wherein the co-purchase data associated with the anchor item includes data (Smith, see: paragraph [0045] disclosing “catalog service 36 to retrieve catalog data for item A (the featured item) [i.e., anchor item]”); 
Although Smith does disclose an anchor item, Smith does not disclose that the anchor item has never been purchased and has never been determined to be a cold start item based on data.  Smith does not disclose: 
wherein the item includes data indicating that the item has never been purchased and determining whether the item is a cold start item based on data; 
but Wu, however, does teach: 
wherein the item includes data indicating that the item has never been purchased and determining whether the item is a cold start item based on data (Wu, see: Col. 19, ll. 61-65teaching “embodiment of a cold start recommendation process” and “perform a cold start recommendation process and/or identify items to recommend for an item that has no access history or less that a threshold amount of access history [i.e., cold start item based on data]”; and see: Col. 20, ll. 20-23 teaching “recommendation engine 152, at block 706, uses one or more recommendation rules associated with the item category to determine a set of items [i.e., determine items] based on the attributes of the accessed item” and “the recommended items are of interest to the user despite little or no sales history or access history [i.e., item has never been purchased]”)


Claim 5-
Smith in view of Wu teach the system of claim 1, as described above. 
Smith further discloses: 
wherein the co-view data corresponds to the one or more similar items viewed with the anchor item by one or more users within a session  (Smith, see: paragraph [0059] disclosing “a list 70 of five comparable items that are commonly viewed [i.e., co-view data] by those who view the featured heart rate monitor” [0082] “Typically, the suggested pairs table 47 will be generated based on the collected session data (item viewing histories and item acquisition histories) [i.e., a session]”; Also see: FIG. 9).

Claim 6-
Smith in view of Wu teach the system of claim 1, as described above.
Smith further discloses: 
wherein the content data corresponds to features of the one or more similar items that are similar to features of the anchor item (Smith, see: paragraph [0061] disclosing “user interface enables a user to view pairwise comparison data 90 that compares the featured item [i.e., anchor item] to a new model in the same product line [i.e., content data corresponds to the feature of the one or more similar items that are similar to features of the anchor item]”).

Claim 7-
Smith in view of Wu teach the system of claim 1, as described above. 
Smith further discloses: 
wherein co-purchase data corresponds to one or more items purchased with the one or more similar items within a session (Smith, see: paragraph [0052] disclosing “user interface for presenting pairwise comparison data on an item detail page. In this example, the item detail page corresponds to a particular item falling in the ‘HDTV’ category of the catalog. The page has been supplemented with a list 60 of four additional "40-inch LCD HDTV" items that users frequently compare with the featured item”; and see: paragraph [0055] disclosing “although the pairwise comparison data values are displayed as percentage values in the examples, the raw numbers of users who selected each item may alternatively be displayed (e.g., "57 of the 75 people who selected between A and B chose B")”; Also see: FIG. 2 What Do Customers Ultimately Buy After Comparing With This Item?” and “93% prefer” and “Samsung LNT4065F”).

In regards to claim 12, claim 12 is directed to a method. Claim 12 recites limitations that are parallel in nature to those addressed above for claim 1 which is directed towards a system. Claim 12 is therefore rejected for the same reasons as set forth above for claim 1.  
Claim 14-
Smith in view of Wu teach the method of claim 1, as described above. 
Smith further discloses: 
wherein the co-view data corresponds to the one or more similar items viewed with the anchor item by one or more users within a session (Smith, see: paragraph [0059] disclosing “a list 70 of five comparable items that are commonly viewed [i.e., co-view data] by those who view the featured heart rate monitor” [0082] “Typically, the suggested pairs table 47 will be generated based on the collected session data (item viewing histories and item acquisition histories)”; Also see: FIG. 9), 
wherein the content data corresponds to features of the one or more similar items that are similar to features of the anchor item (Smith, see: paragraph [0061] disclosing “user interface enables a user to view pairwise comparison data 90 that compares the featured item [i.e., anchor item] to a new model in the same product line [i.e., content data corresponds to the feature of the one or more similar items that are similar to features of the anchor item]”), and 
wherein co-purchase data corresponds to one or more items purchased with the one or more similar items within a session (Smith, see: paragraph [0052] disclosing “user interface for presenting pairwise comparison data on an item detail page. In this example, the item detail page corresponds to a particular item falling in the ‘HDTV’ category of the catalog. The page has been supplemented with a list 60 of four additional "40-inch LCD HDTV" items that users frequently compare with the featured item”; and see: paragraph [0055] disclosing “although the pairwise comparison data values are displayed as percentage values in the examples, the raw numbers of users who selected each item may alternatively be displayed (e.g., "57 of the 75 people who selected between A and B chose B")”; Also see: FIG. 2 What Do Customers .

In regards to claim 17, claim 17 is directed to a product of manufacture. Claim 17 recites limitations that similar in nature to those addressed above for claim 1 which is directed towards a system. It is noted that claim 17 also recites the feature of non-transitory computer readable medium having program instructions stored thereon, the program instructions executable by one or more processors, which is disclosed by Smith (Smith, see: paragraph [0048] disclosing “computer-readable medium”). Claim 17 is therefore rejected for the same reasons as set forth above for claim 1.  


Claims 3, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Wu and Dicker, R., et al. (Patent No. US 7,720,723 B2). 

Claim 3-
Smith in view of Wu teach the system of claim 1, as described above. 
Smith further discloses 
wherein the anchor item is received  (Smith, see: paragraph [0045] disclosing “catalog service 36 to retrieve catalog data for item A (the featured item) [i.e., anchor item]”) 
Although Smith does disclose that the computing device receives the anchor item, Smith does not disclose that the anchor item is received in response to the item being placed in an online shopping cart. Smith does not explicitly disclose: 
the item is received in response to the item being placed in an online shopping cart. 
but Dicker, however, does teach: 
the item is received in response to the item being placed in an online shopping cart (Dicker, see: Col. 30, ll. 35-37 teaching “the non-shopping cart or ‘recommendations’ portion of the shopping cart add page is preferably populated with multiple recommendations” and ll. 44-46 teaching “FIG. 14 includes a ‘shopping cart recommendations’ section 612 in which the listed items are selected based on the current contents of the shopping cart [i.e., in response to the item being placed in an online shopping cart]”). 
This step of Dicker is applicable to the system of Smith as they both share characteristics and capabilities, namely, they are directed to presenting recommendations to a user.  It would 

Claim 13-
Smith in view of Wu teach the method of claim 1, as described above.
Smith further discloses: 
wherein receiving the anchor item comprises receiving the anchor item (Smith, see: paragraph [0045] disclosing “catalog service 36 to retrieve catalog data for item A (the featured item) [i.e., anchor item]”) 
Although Smith does disclose that the computing device receives the anchor item, Smith does not disclose that the anchor item is received in response to the item being placed in an online shopping cart. Smith does not explicitly disclose: 
the item is received in response to the item being placed in an online shopping cart. 
but Dicker, however, does teach: 
the item is received in response to the item being placed in an online shopping cart (Dicker, see: Col. 30, ll. 35-37 teaching “the non-shopping cart or ‘recommendations’ portion of the shopping cart add page is preferably populated with multiple recommendations” and ll. 44-46 teaching “FIG. 14 includes a . 
This step of Dicker is applicable to the method of Smith as they both share characteristics and capabilities, namely, they are directed to presenting recommendations to a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of Smith to include the feature of the item received in response to the item being placed in an online shopping cart, as taught by Dicker.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Smith in order to provide an improved way to provide items to online users that are related to another activity of the user (Dicker, see: Col. 2).

In regards to claim 18, claim18 is directed to a product of manufacture. Claim 18 recites limitations that are parallel in nature to those addressed above for claim 13 which is directed towards a method. Claim 18 is therefore rejected for the same reasons as set forth above for claim 13. 
Claims 8-11, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Wu and Anderson, J., et al. (Patent No. US 10,115,146 B1). 

Claim 8-
Smith disclose the system of claim 1, as described above.
Smith further discloses wherein:
 determining the one or more similar items comprises at least one of the co-view data and the content data to generate the one or more similar items (Smith, see: paragraph [0064] disclosing “the additional item in this example is an accessory that is frequently purchased in combination”; Also see: FIG. 7 “Canon PowerShot SD1000 [i.e., similar item]’ and “Buy with this item Canon PSC-1000 Grey Leather Case for Canon SD 1000 Digital Camera [i.e., one or more items that complement the one or more similar items]” and “34% of the customers who viewed these two items and bought at least one of them bought both together [i.e., co-purchase data and at least one of the co-view data]”); and 
determining the one or more complementary items comprises the co-purchase data to generate one or more complementary items (Smith, see: paragraph [0064] disclosing “the additional item in this example is an accessory that is frequently purchased in combination”; Also see: FIG. 7 “Canon PowerShot SD1000 [i.e., similar item]’ and “Buy with this item Canon PSC-1000 Grey Leather Case for Canon SD 1000 Digital Camera [i.e., one or more items that complement the one or more similar items]” and “34% of the customers who viewed these two items and bought at least one of them bought both together [i.e., co-purchase data of one or more similar items]”).
	Although Smith does disclose the determining of the one or more similar items comprises the co-view data and the content data and also discloses that the one or more complementary item comprises applying a buyer also bought information to the co-purchase data to generate complementary items, Smith does not disclose that there is a similarity model that is applied to generate a similarity score and does not disclose that applying a model to generate a complementary score. Smith does not disclose: 
applying a similarity model to generate a similarity score;
applying a model to generate a score; 
but Anderson, however, does teach: 
applying a similarity model to generate a similarity score (Anderson, see: Col. 3, ll. 62-65 teaching “system 100 may be used to score a candidate item against a set of items to determine how similar the candidate item is with the set” and “determines how similar a candidate item is to the set of items”; and see: Col. 5, ll. 2-4 teaching “may include any vector similarity model, such as a vector similarity model derived from a stochastic gradient descent”; Also see: FIG. 5).  
applying a model to generate a score (Anderson, see: Col. 3, ll. 62-65 teaching “system 100 may be used to score a candidate item against a set of items to determine how similar the candidate item is with the set” and “determines how similar a candidate item is to the set of items”; and see: Col. 5, ll. 2-4 teaching “may include any vector similarity model, such as a vector similarity model derived from a stochastic gradient descent”; Also see: FIG. 5). 
This step of Anderson is applicable to the system of Smith, as they both share characteristics and capabilities, namely, they are directed to a recommendation system.  It would 

Claim 9-
Smith in view of Wu and Anderson teach the system of claim 8, as described above. 
Smith further discloses: 
wherein generating the recommended complementary item data comprises ranking the one or more complementary items in order of relevance (Smith, see: paragraph [0086] disclosing “Once all of the candidate pairs have been analyzed (block 914), the calculated suitability scores are used to filter out poor candidates (namely those with relatively low scores)” and “For example, for a given item A, all items B1, B2, . . . Bn that are candidates for being paired with item A (or at least those having scores that satisfy a minimum) may be ranked from highest to lowest score. The item with the highest suitability score for being paired with item A may then be selected to be suggested [i.e., ranking the one or more complementary items in order of relevance] on item A's detail page for purchasing in combination with item A”). 




Claim 10-
Smith in view of Wu and Anderson teach the system of claim 9, as described above. 
Smith further discloses: 
wherein the ranking of the one or more complementary items is based on the similarity and the one or more complementary items (Smith, see: paragraph [0085] disclosing “Because the score is based on both item viewing histories and item acquisition histories of users, it is a better indicator of whether the two items are complementary of each other”; [0086] disclosing “Once all of the candidate pairs have been analyzed (block 914), the calculated suitability scores are used to filter out poor candidates (namely those with relatively low scores)” and “For example, for a given item A, all items B1, B2, . . . Bn that are candidates for being paired with item A (or at least those having scores that satisfy a minimum) may be ranked from highest to lowest score. The item with the highest suitability score for being paired with item A may then be selected to be suggested [i.e., ranking the one or more complementary items in order of relevance] on item A's detail page for purchasing in combination with item A”).
Although Smith does disclose ranking the one or more complementary items is based on the similarity of the one or more complementary items, Smith does not disclose the similarity score. Smith does not disclose: 
the similarity score; 
but Anderson, however, does teach: 
the similarity score (Anderson, see: Col. 3, ll. 62-65 teaching “system 100 may be used to score a candidate item against a set of items to determine how similar the candidate item is with the set” and “determines how similar a candidate item is to the set of items”; and see: Col. 5, ll. 2-4 teaching “may include any vector .  
This step of Anderson is applicable to the system of Smith, as they both share characteristics and capabilities, namely, they are directed to a recommendation system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith, to include the features of the similarity score, as taught by Anderson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Smith to improve the scoring of candidate items against a set of items and improve overall recommendations to users (Anderson, see: Col. 3). 

Claim 11-
Smith in view of Wu and Anderson teach the system of claim 9, as described above. 
Smith further discloses: 
wherein the computing device is further configured to provide the ranked one or more complementary items as recommended complementary items to the anchor item (Smith, see: paragraph [0086] disclosing “Once all of the candidate pairs have been analyzed (block 914), the calculated suitability scores are used to filter out poor candidates (namely those with relatively low scores), and/or to select the best candidates. For example, for a given item A, all items B1, B2, . . . Bn that are candidates for being paired with item A (or at least those having scores that satisfy a minimum) may be ranked from highest to lowest score” and “Additional criteria…may also be taken into consideration in determining which pairs to suggest [i.e., items as 

In regards to claim 15, claim 15 is directed to a method. Claim 15 recites limitations that are parallel in nature to those addressed above for claim 8 which is directed towards a system. Claim 15 is therefore rejected for the same reasons as set forth above for claim 8.  

Claim 16-
Smith in view of Wu teach the method of claim 15, as described above.
Smith further discloses: 
wherein generating the recommended complementary item data comprises ranking the one or more complementary items in order of relevance (Smith, see: paragraph [0086] disclosing “Once all of the candidate pairs have been analyzed (block 914), the calculated suitability scores are used to filter out poor candidates (namely those with relatively low scores)” and “For example, for a given item A, all items B1, B2, . . . Bn that are candidates for being paired with item A (or at least those having scores that satisfy a minimum) may be ranked from highest to lowest score. The item with the highest suitability score for being paired with item A may then be selected to be suggested [i.e., ranking the one or more complementary items in order of relevance] on item A's detail page for purchasing in combination with item A”) based on the similarity of the one or more complementary items (Smith, see: paragraph [0085] disclosing “Because the score is based on both item viewing histories and item acquisition histories of users, it is a better indicator of whether the two items are complementary of each other”) , and
 wherein the method further comprises providing the ranked one or more complementary items as recommended complementary items to the anchor item (Smith, see: paragraph [0086] disclosing “Once all of the candidate pairs have been analyzed (block 914), the calculated suitability scores are used to filter out poor candidates (namely those with relatively low scores), and/or to select the best candidates. For example, for a given item A, all items B1, B2, . . . Bn that are candidates for being paired with item A (or at least those having scores that satisfy a minimum) may be ranked from highest to lowest score” and “Additional criteria…may also be taken into consideration in determining which pairs to suggest [i.e., items as recommended]. The additional criteria may, but need not, be incorporated into the suitability score calculation”).
Although Smith does disclose ranking the one or more complementary items is based on the similarity of the one or more complementary items, Smith does not disclose the similarity score. Smith does not disclose: 
the similarity score; 
but Anderson, however, does teach: 
the similarity score (Anderson, see: Col. 3, ll. 62-65 teaching “system 100 may be used to score a candidate item against a set of items to determine how similar the candidate item is with the set” and “determines how similar a candidate item is to the set of items”; and see: Col. 5, ll. 2-4 teaching “may include any vector similarity model, such as a vector similarity model derived from a stochastic gradient descent”; Also see: FIG. 5).  
This step of Anderson is applicable to the method of Smith, as they both share characteristics and capabilities, namely, they are directed to a recommendation system.  It would 

In regards to claim 19, claim 19 is directed to a product of manufacture. Claim 19 recites limitations that are parallel in nature to those addressed above for claim 8 which is directed towards a system. Claim 19 recites the feature of a computer program product, which is disclosed by Smith (Smith, see: paragraph [0045] “computer-readable medium”).  Claim 19 is therefore rejected for the same reasons as set forth above for claim 8.  

In regards to claim 20, claim 20 is directed to a product of manufacture. Claim 20 recites limitations that are parallel in nature to those addressed above for claim 16 which is directed towards a method. Claim 20 recites the feature of a computer program product, which is disclosed by Smith (Smith, see: paragraph [0045] “computer-readable medium”).  Claim 20 is therefore rejected for the same reasons as set forth above for claim 16.  





Response to Arguments
With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 20 September 2021, have been fully considered but are not considered persuasive. 
In response to the Applicant’s arguments found on page 8 of the remarks stating that “even assuming that the Applicant’s independent claims could recite processes for ‘recommending complementary items’ this allegedly recited concept is not one of those enumerated fundamental methods of performing a human activity or mental processes deemed patent ineligible by the 2019 guidance,” and further on page 10 stating that “Office Action merely copies the limitations of claim 1 without providing a reasoning as to why or how the limitations, alone and as a whole, allegedly recite an ‘abstract idea of organizing human activity’ in the form of ‘sales activities’ or an ‘abstract idea of performing mental processes’ in the form of ‘concepts performed in the human mind’,” the Examiner respectfully disagrees. The Examiner acknowledges the Applicant’s arguments. However, even when considering the newly amended features of the representative claim 12, the claims are directed to an abstract idea of recommending complementary items. The abstract idea falls into the enumerated grouping of a certain method of organizing human activity. Certain methods of organizing human activity is used to describe concepts that are related to commercial interactions,  such as sales activities or behaviors (see MPEP 2106.04(a)(2)(II)).  In this case, the amended claims recite features that and limitations that are directed to sales activities or behaviors. For example, the steps of receiving an anchor item [i.e., a product], determining if an anchor item is a cold start item based on co-purchase data associated with the anchor item, co-purchase data that includes history of complementary items that other customers purchased, determining other similar items  to the anchor item, and ultimately providing a recommendation of an item that is based on the determined complementary items, are considered activities that are related to sales activities or behaviors. Therefore, the Examiner maintains that the claims are directed to an abstract idea, fall into the enumerated grouping of a certain method of organizing human activity and are related to sales activities or behaviors. 
In further response to the Applicant’s arguments found on page 11 stating “the recommended complementary item data is generated based on the determined one or more complementary items,’ which require specific hardware components including a memory, a processor, a server, a data store, and a communications interface and cannot possibly be performed in the mind” and “As an example,  Applicant respectfully refer the Examiner to ‘Example 37 claim 2’” and “Similarly, the steps of the current recited claim 1 cannot possibly performed in the human mind,” the Examiner respectfully disagrees. The Examiner acknowledges the features that have been added in the amended claim 1 that includes the hardware of a memory having instructions, a server, a processor of the server and an interface. However, in this case, claim 12 was analyzed as the representative claim under the 2019 PEG. Claim 12 does not recite such features and would still be directed to an abstract idea that falls into the enumerated grouping of a certain method of organizing human activity, and also recites limitations that would fall into the grouping of a mental process.  The limitations of determine one or more similar items to the anchor items of the plurality of items that are similar to the anchor item, based on co-view data of the anchor item and comparing content data of the anchor item and the one or more similar items and determine one or more complementary items of the plurality of items that complement the one or more similar items, based on co-purchase data of the one or more similar items, the one more complementary items are different from the one or more similar items, would fall into the enumerated grouping of mental processes.  The courts mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper” to be an abstract idea. A mental process includes “concepts performed in the human mind (including an observation, evaluation, judgement, and opinion)” (see MPEP 2106.04(a)(2)(III)). In this case, the step of determining that one or more items are similar to the anchor product based on information regarding the items and the step of determining that one or more items complement a similar item, would be considered a concept performed in the human mind, such as an observation and/or an evaluation. 
Further, in regards to the Applicant’s remarks regarding amended claim 1 of the claimed invention and Example 37, the Examiner acknowledges the Applicant’s discrepancies but respectfully disagrees. First, the Examiner would like to point out that the representative claim that was analyzed under the 2019 PEG, is claim 12 and not claim 1. The Examiner would also like to point to the October 2019 Update to the Revised Patent Subject Matter Eligibility Guidance, that gives examples, such as Example 37, which is used in conjunction with the 2019 PEG, are only hypothetical and exemplary in nature. The examples are intended to be illustrative of the claim analysis under the 2019 PEG and the examples should be interpreted based on the fact patterns set forth, and is stated that other fact patterns may have different eligibility outcomes. Nonetheless, Example 37 addresses issues regarding software that does not automatically organize icons so that the most used icons are located near the “start” or “home” icon displayed on an interface, which would be more accessible for a user. The issue was addressed by “providing a method for rearranging the icons on a graphical user interface (GUI), the method moves the most used icons to a position on the GUI, specifically, closest to the “start” icon of the computer system, based on a determined amount of use.” The method was achieved by tracking the number of times the icons were selected or how much memory would 
In this case, even when considering the newly amended features of claim 1, the analysis of Example 37 and the claimed invention differ. For example, claim 2 in Example 37, under Step 2A, Prong 1, was determined that the computer components recited were not just generic computer components. The processor in Example 37 is performing the steps in an unconventional manner, such as tracking how memory has been allocated to each application associated with each icon over a given period of time and automatically moving icons to the position on the GUI closest to the start icon, which was then determined that the claim does not recite features that fall into the mental process grouping. In the instant case, the processor that is claimed, is still claimed in a generic manner and would not be considered an element that is more than merely applying the abstract idea to the generically recited computing environment. The claims are not similar in nature to those in Example 37, particularly Claim 2, because the claims in this case are directed to an abstract idea, even when considering the added feature of a processor, and would still fall into the enumerated grouping of a mental process.  
In response to the Applicant’s arguments found on page 13 “Specifically, claim 1 necessarily ‘imposes a meaningful limit on the [alleged] judicial exception” and “claim 1 requires a system including a memory, a processor, a server, and a communications network, that are integral to the claim. Moreover, the method of claim 1 offers advantages over prior art systems,” the Examiner respectfully disagrees. Under Step 2A, Prong 2, the recited additional elements in a claim would be analyzed to determine if they would integrate into a practical application. In this case, representative claim 12 does not recite any additional elements that would be necessary for the determination. However, even when considering claim 1 for example, a memory having instructions stored thereon, a processor configured to read the memory, wherein the processor is coupled to a database, the processor, a server, a communication network and a processor of the server, the claimed features are not sufficient to integrate the abstract idea into a practical application. The features are recited in a generic manner and are being used to apply the abstract idea to a generically recited computing environment. For example, paragraph [0021] of the instant specification recites: 
“In one or more cases, the data processing environment 100 includes a server 104, which operates a complementary recommendation system 102 (hereinafter "system 102"), a data storage repository 108, and one or more computing devices, such as computing device 118 and customer devices 110, 112, and 114 coupled over a network 106. The server 104, system 102, data storage repository 108, and devices 110, 112, 114, and 118 can each be any suitable computing device that includes any hardware or hardware and software combination for processing and handling information, and transmitting and receiving data among the server 104, system 102, data storage repository 108, and devices 110, 112, 114, and 118.”
As recited in the claims and in the specification, the newly added features to the amended claim 1 are recited in a generic and conventional manner. The processor in this case, is carrying out the functions in a generic manner and the computing components such as the server and memory are carrying out general functions and are recited in a generic manner as well.  The additional elements in the claim, when considered individually and in combination with each other, are not sufficient to integrate the abstract idea into a practical application. 
Further, in response to the Applicant’s argument that the claims offer advantages over prior art systems, the Examiner respectfully disagrees. he October 2019 Update to Subject Matter Eligibility provided further guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0006] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as to “provide enhanced complementary recommendations for cold start items”.  Although the claim 1 does include computer technology such as a memory having instructions stored thereon, a processor configured to read the memory, wherein the processor is coupled to a database, the processor, a server, a communication network and a processor of the server, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving the existing technological process but are directed to improving the commercial task of recommending complementary items. The claimed process, while arguably resulting in improved recommendation of items, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve item recommendations, e.g. commercial process. As such, the claims do not recite specific technological improvements and do not recite specific technological advantages. 
In response to the Applicant’s arguments on page 12 of the remarks stating “the Office Action fails to provide any explanation on how each and every claim limitation of prior claim 1 fails to provide an inventive concept,” and further on page 15 of the remarks stating “when evaluated properly, amended claim 1 clearly recites elements that are significantly more than ‘sales activities,’ ‘concepts performed in the human mind (including an observation, evaluation, judgement, and opinion),’ any other ‘mental processes,’ or any other ‘Certain Methods of Organizing Human Activity’,” the Examiner respectfully disagrees. Under Step 2B of the 2019 PEG, the claims do not provide an inventive concept and do not recite significantly more than the judicial exception itself. The claims recite additional elements that when considered 

With regard to the 35 USC 102 rejections, the examiner has reviewed Applicant’s arguments and agrees in part. In particular, the examiner agrees with the Applicant that Smith does not teach or suggest the newly added features regarding a cold start item. The Examiner is relying on the reference of Wu to teach the amended limitations. The new grounds of rejection have been necessitated by Applicant’s amendments. However, with respect to the Applicant’s arguments found on page 17 of the remarks stating that “there is no teaching in the cited portions of Smith of ‘based on whether the anchor item is a the cold start item, determining…one or more similar items of the plurality of items that are similar to the anchor item based on the co-view data of the anchor item and comparing content data of the anchor item and the one or more similar items,’ feature of amended claim 1” and “Applicant has been unable to find a discussion in the cited portions of Smith for determining similar items to an anchor item based on comparing content data of the anchor item and the similar items,”  the Examiner respectfully disagrees. Smith discloses the limitation regarding the step of based on the anchor item, determine, via the processor, one or more similar items of the plurality of items that are  similar to the anchor item based on co-view data of the anchor item and comparing content data of the anchor item and the one or more similar items. For example, paragraph [0059] describes lists of other items that are comparable and that are commonly viewed by other users. 
In response to the Applicant’s arguments found on page 17 of the remarks stating that “Smith fails to disclose ‘determin[ing], via the processor, one or more complementary items of the plurality of items that complement the one or more similar items, based on co-purchase data of the one or more similar items, the one or more complementary items are different from the one or more similar items,’ feature of the amended claim 1,” the Examiner respectfully disagrees. The Examiner acknowledges the newly amended features of the claims. However, even when considering the amendments to the claim, Smith still discloses the limitations. For example, the system of Smith describes that a user may view a list of comparable or similar items with the anchor item (Smith, paragraph [0059]). Smith also describes that when a user is viewing an anchor item, such as a camera in this case, the user can also view other items that were purchased with item (i.e., the camera) by other users, encompassing the co-purchase data of the claimed invention. Smith gives the example of a grey leather case for the camera that may be displayed to a user. The featured camera case would encompass a complementary item and additionally the case would be a different item from other items that are similar, such as other 

With respect to the rejections made under 35 USC § 103, the Applicant’s arguments filed on 20 September 2021, have been fully considered but are not considered persuasive. Considering that the dependent claims incorporate elements of base claims and for at least the reasons mentioned above in the response to arguments regarding the 102 rejection, the Examiner maintains that the references teach the limitations and therefore maintains the 103 rejection. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bhagat, S., et al. (PGP No. US 2015/0012345 A1), describes a method for recommending items to new users, such as a cold-start user.  
Kirkby, S., et al. (PGP No. US 2014/0067597 A1), describes a system for  hybrid recommendations using offline testing and online testing to generate optimal recommendations to users. 
As recited in the Office Action mailed 23 June 2021, (NPL) MasterCard launches MasterCard[R] priceless gift finder[TM] to help online shoppers find the perfect gift this holiday season. (2009, Nov 16), published in Business Wire, discloses that the website priceless.com and MasterCard have collaborated to provide online consumers a tool to help find gifts and suggest products to the users. 
As recited in the Office Action mailed 23 June 2021, Zhivotvorev, D., et al. (PGP No. US 2019/0164069 A1), describes a method for selecting to items recommend to users by receiving information associated with a set of items and generating feature vectors for each of the items.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625